PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/749,410
Filing Date: 22 Jan 2020
Appellant(s): PRODUCT DEVELOPMENT TECHNOLOGIES, INC.



__________________
Mark D. Swanson
For Appellant


EXAMINER’S ANSWER



 
This is in response to the appeal brief filed on 5/13/2022 and 5/24/2022 appealing from the Office action mailed on 12/16/2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Claims 1-2, 5-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in in further view of Dickson et al (US Pub 20150215040) in further view of Lamkin et al (US Pub 20150349882).
  
Regarding Claim 1:

In pages 7-8 of the Brief the Appellant argues that Mitchell cannot be combined with Rapaport because “Mitchell does not teach or suggest using the Appellant’s recited LiFi, and does not identify any issue with the existing wireless updating system” and “Rapaport teaches a particular LiFi system, with no discussion of using the LiFi in an airport/aircraft system.” However, the Examiner respectfully disagrees with this statement because of the following. First, the rejection is based on a combination of references and according to MPEP 2145 section “IV. Arguing Against References Individually” the Appellant cannot show nonobviousness by attacking the references individually. In this case, Mitchell Fig 3 teaches a gate access point (e.g. 310) of an airport gate performing wireless communications (i.e. via antennas) with an aircraft access point (e.g. 306) of an aircraft 300; and Rapaport Fig 6 teaches the concept that an access point (e.g. 400) performs wireless communications and uses both a LiFi transceiver (LED/Photosensor 30/32) and a WiFi transceiver (antennas 452). Thus, the combination generates the gate access point (e.g. 310) of the airport gate performing wireless communications with the aircraft access point (e.g. 306) of the aircraft 300 and using both a LiFi transceiver (LED/Photosensor 30/32) and a WiFi transceiver (antennas 452) (which is what the claim requires). This combination is being made because Mitchell Fig 3 and Rapaport Fig 6 teach similar wireless communications systems and have overlapping components (e.g. antennas) for performing wireless communications. Furthermore, there is nothing in the claim that prevents the Examiner from making this combination. This combination is obvious and requires only ordinary skill in the art to perform. In this case, the combination improves the system of Mitchell Fig 3 because the gate access point (e.g. 310) and the aircraft access point (e.g. 306) are capable of switching between a LiFi transceiver and a WiFi transceiver based on a monitored communication quality i.e. in order to maintain optimal and uninterrupted communications (see Rapaport Fig 7). In addition, the gate access point (e.g. 310) and the aircraft access point (e.g. 306) having both a LiFi transceiver (LED/ Photosensor 30/32) and a WiFi transceiver (antennas 452), instead of only having antennas, so as to perform the communications is a simple substitution of known elements for others to obtain predictable results and according to MPEP 2143 section “B. Simple substitution of one known element for another to obtain predictable results” this is a proper rational to support a conclusion for obviousness in a combination. 

In page 8 of the Brief the Appellant argues that “the only rationale for incorporating LiFi at a gate is found in Appellant’s disclosure.” However, the Examiner respectfully disagrees with this statement because of the following. First, MPEP 2145 section “A. Impermissible Hindsight” states that any judgment on obviousness is in a sense a reconstruction based on the Appellant’s disclosure (hindsight reasoning). But so long as it considers only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such reconstruction is proper (which is the case here). In this case, it is known in the art that a system that communicates data using a LiFi transceiver is affected by obstacles that obstruct light signals and a system that communicates data using a WiFi transceiver is affected by obstacles that obstruct radio signals. Therefore, a system that has both LiFi and WiFi transceivers makes the communications more reliable. For at least these reasons, a person of ordinary skill in the art is motivated to combine the systems of Mitchell Fig 3 and Rapaport Fig 6 so that the system of Mitchell Fig 3 includes both LiFi and WiFi transceivers. As shown, the rational for combining the references is not gleaned from the Appellant’s disclosure. In addition, MPEP 2143 section “G. Some teaching, suggestion or motivation in the prior art that would have led one of ordinary skill to modify the prior art references or to combine the teachings to arrive at the claimed invention” states that an explicit suggestion to combine the prior art is not necessary and a teaching, suggestion, or motivation to do so can be found in the knowledge available to one of ordinary skill in the art. The Appellant also argues that in Mitchell Fig 3 the “gate server system 310 is a centralized server computer for numerous gates (e.g., a terminal), that communicates by a general antenna (See Fig. 3) to multiple planes.” However, there is no support for this statement found in the embodiment of Mitchell Fig 3. The Appellant also argues that the embodiments of Mitchell Fig 1, Fig 2 and Fig 4 do not teach the claimed invention, however, the Examiner would like to clarify that these embodiments were not used for making the rejection.

In page 8 of the Brief the Appellant argues that Bateman does not teach “an access point fixed to a piece of movable equipment.” However, the Examiner respectfully disagrees with this statement because Bateman teaches this limitation. More specifically, Bateman Fig 1, paragraphs [19] [45] teaches an access point (52) being fixed to a piece of movable equipment (vehicle 46). In this case, the access point (52) of the vehicle 46 communicates wirelessly with a communication device (38) of an aircraft 20. Thus, the combination of Mitchell, Rapaport and Bateman generates the gate access point (e.g. 310) having both a LiFi transceiver and a WiFi transceiver being fixed to a piece of moveable equipment (vehicle 46) (which is what the claim requires). The Appellant appears to have misunderstood the reference of Bateman and ignores the section of paragraph [45] where it teaches that the access point (52) is located in modules such as cockpit 44, vehicle 46 or walker 48. In addition, Fig 1 clearly shows that the access point (52) is fixed to the vehicle 46. The Appellant argues that Bateman includes a proximity sensor component on the vehicle 46, however, the Examiner would like to clarify that Bateman is only cited to teach the concept that an access point (communication device) is fixed to a movable equipment (vehicle). In this case, there is no physical combination of the two systems but rather it is the primary reference of Mitchell the one that is modified based on the teachings of the secondary Bateman. MPEP 2145 section “III. Arguing That Prior Art Devices Are Not Physically Combinable” states that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; but rather, the test is what the combined teachings of the references suggest to those of ordinary skill in the art. 
  
In pages 8-9 of the Brief the Appellant argues that Dickson “discusses how line of sight is needed, but does not teach or suggest how to implement such optical transmission in an airport/aircraft system, such as to replace WiFi systems.” However, the Examiner respectfully disagrees with this statement because of the following. First, the combination of Mitchell and Rapaport teach the gate access point (e.g. 310) having a first LiFi transceiver and the aircraft access point (e.g. 306) having a second LiFi transceiver. Here, a LED 30 of the first LiFi transceiver transmits light to a Photosensor 32 of the second LiFi transceiver. The LED 30 and the Photosensor 32 requires a line-of-sight to communicate. Dickson Fig 3 teaches the concept that a first optical access point (e.g. optical node A) and a second optical access point (e.g. optical node B) are capable of line-of-sight transmission. This is because the line-of-sight between the optical node A and the optical node B is adjusted so as to correct for alignment errors. Thus, the combination generates the gate access point (e.g. 310) having the first LiFi transceiver and the aircraft access point (e.g. 306) having the second LiFi transceiver being capable of line-of-sight transmission. This is because the line-of-sight between the first LiFi transceiver and the second LiFi transceiver is adjusted so as to correct for alignment errors. This combination is being made because both systems are similar and have overlapping components for performing light communications. Furthermore, there is nothing in the claim that prevents the Examiner from making this combination. This combination is obvious and requires only ordinary skill in the art to perform. Moreover, Dickson is not cited to teach an airport/aircraft system, this is because the primary reference of Mitchell Fig 3 already teaches these features. In addition, this combination is being made to modify the LiFi system and not the WiFi system i.e. as argued.

In page 9 of the Brief the Appellant argues that Lamkin “provides optical data communications by modulated light, and the modulated light is a modulation of the light from existing airplane lights (not LiFi).” However, the Examiner respectfully disagrees with this statement because of the following. First, Lamkin Fig 1 paragraphs [11] [12] [21] [23] teaches an aircraft access point (e.g. LEDs 112 / photodiode 118) of an aircraft 110 generating a modulated light, and the modulated light is a light generated from an existing airplane light (e.g. a strobe light) (wingtip light). Paragraph [11] teaches that the LEDs 112 emit visible light and, and since the LEDs 112 are used for performing communications, this is a system for performing visible light communications VLC. A person skilled in the art would recognize that LiFi communications is a synonym for visible light communications VLC because they both communicate data using visible light. Thus, the combination of the references generates the aircraft access point (e.g. 306) having the LiFi transceiver (VLC transceiver) is positioned on an existing airplane light (e.g. a strobe light) (wingtip light). This combination permits an existing aircraft light (e.g. strobe light) (wingtip light) to perform both illumination and data communications. The Appellant argues that “in Appellant’s claimed invention, the aircraft LiFi access point is positioned on the wingtip light, but is not the visible wingtip light itself.” However, these argued features are not recited in the rejected claim. Furthermore, if this is the case, changing the location of the LiFi transceiver so that it is positioned on the wingtip light of the aircraft is a simple rearrangement of parts and according to MPEP 2144.04 section “C. Rearrangement of Parts” a simple rearrangement of parts is obvious and not patentable. The Appellant argues that Lamkin “is used for in-flight communication.” However, the Examiner respectfully disagrees with this statement because of the following. First, this claim is rejected as a combination of references. Mitchell Fig 3 already teaches an aircraft 300 grounded at an airport. Lamkin Fig 1 teaches the concept that an existing aircraft light (e.g. a strobe light) (wingtip light) of an aircraft 110 is used for performing data communications. Here, the existing aircraft light (e.g. a strobe light) (wingtip light) of the aircraft 110 is used for data communications regardless if the aircraft 110 is in-flight or grounded at an airport (i.e. similar to the Appellant’s claimed invention). Also, this combination is being made because both systems are similar and have overlapping components for performing light communications. Also, there is nothing in the claim that prevents the Examiner from making this combination. This combination is obvious and requires only ordinary skill in the art to perform.

In pages 9-10 of the Brief the Appellant argues that “the final Office Action’s prior art combination represents a general search for various components, resulting in five generally unrelated prior art references that provide components individually, and for different purposes than in Appellant’s claimed invention.” However, the Examiner respectfully disagrees with this statement because of the following. First, the references being cited for the rejection are not unrelated, but on the contrary, the references being cited for the rejection are analogous art to the claimed invention. In addition, all the references being cited for the rejection have overlapping components with one another. Furthermore, the references being cited for the rejection are well known in the art and combining such references is obvious and requires only ordinary skill in the art to perform. MPEP 2141 section “Resolving the Level of Ordinary Skill in the Art” states that a person of ordinary skill in the art is also a person of knowledge, creativity and common sense (not an automaton) and is able to fit the teachings of multiple patents together like pieces of a puzzle in order to achieve the claimed invention (which is the case here). The Appellant argues that “In re Gorman, 933 F.2d 982 (Fed. Cir. 1991) cited at page 6 of the final Office Action for the idea that there is no limit on the number of combinable prior art references, applies only if there is an express suggestion or motivation for the extensive combination.” However, MPEP 2145 section “V. Arguing About the Number of References Combined” states that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In this section there is no requirement that an express suggestion or motivation must be included in the references before making a combination. Thus for at least these reasons, the combination of the references is proper and is contrary to what the Appellant argues.  

Regarding Claim 8:

In pages 10-11 of the Brief the Appellant argues that “Bateman does not disclose or suggest using the ground vehicle to upload entertainment video data by LiFi, or any other means.” However, the Examiner respectfully disagrees with this statement because of the following. First, claim 8 is rejected using a combination of references. In this case, Mitchell Fig 3 and Rapaport Fig 6 teaches that the gate access point (e.g. 310) communicates (i.e. via LiFi) with the aircraft access point (e.g. 306) to upload entertainment video. Bateman Fig 1, paragraphs [19] [45] teaches the concept that an access point (52) is fixed to a piece of moveable equipment (vehicle 46) and is capable of communicating wirelessly with a communication device (38) of an aircraft 20, and where the moveable equipment (vehicle 46) is an aircraft service vehicle i.e. because the vehicle 46 is provides a service to the aircraft 20. Thus, the combination generates the gate access point (e.g. 310) being fixed to a piece moveable equipment (vehicle 46) and being capable of communicating (i.e. via LiFi) with the aircraft access point (e.g. 306) to upload entertainment video, and where the moveable equipment (vehicle 46) is an aircraft service vehicle i.e. because the vehicle 46 provides a service to the aircraft 300 (which is what the claim requires).  

Regarding Claim 10:

In page 11 of the Brief the Appellant argues that Mitchell does not teach claim 10 because “Mitchell uses WiFi for this purpose, and the remaining prior art references applied are silent as to the use of the disclosed technology for passenger selection and uploading of entertainment videos.” However, the Examiner respectfully disagrees with this statement because of the following. First, this claim is rejected as a combination of references, and the combination of references teaches performing communications between the gate access point (e.g. 310) and the aircraft access point (e.g. 306) using LiFi transceivers. Second, Mitchell teaches what is required by claim 10. Claim 10 only requires “the updated data includes data selected by a passenger on the aircraft” which is what Mitchell teaches. More specifically, Mitchell Fig 3, col 3 lines 30-43, lines 53-64 teaches that the gate access point (e.g. 310) and the aircraft access point (e.g. 306) communicate updated data to an onboard server 308 of the aircraft 300, and the updated data of the onboard server 308 includes data that is selected (accessed) by a passenger of the aircraft 300 (which is what the claim requires). Furthermore, the claim is broad and does not require any particular technology being used for passenger selection and uploading of entertainment videos i.e. as argued.

Regarding Claim 11:

In page 11 of the Brief the Appellant argues that “the Examiner errs in confusing a Google search by the airport gate server with the execution on a personal device of the passenger in Claim 11.” However, the Examiner respectfully disagrees with this statement because Mitchell teaches what is being claimed. More specifically Mitchell Fig 3, col 3 lines 53-64 teaches data being selected (accessed) by the passenger within an airline application (e.g. Google, Microsoft, Yahoo …) and is executed on a personal device of the passenger before a next flight of the aircraft 300. This is because the personal device of the passenger is a known electronic computing device (such as a smartphone or computer) that has applications (such as browsers Google, Microsoft, Yahoo…). Here, the applications (such as browsers Google, Microsoft, Yahoo…) of the personal device allows the passenger to connect to the onboard server 308 of the aircraft 300 and access the updated data that is communicated by the gate access point (e.g. 310) and the aircraft access point (e.g. 306). This communication between the passenger and the onboard server 308 of the aircraft 300 is a technique known as client-and -server communications. In a client-and-server communication an electronic computing device (such as a smartphone or computer) requests data from a server, and the server replies to this request with the data (this is what occurs in Mitchell Fig 3). In addition, the timing to access the updated data is based on the passenger’s preference since the passenger is able to access the data upon entering the aircraft 300 and before a next flight of the aircraft 300 (which is what the claim requires).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in further view of Dickson et al (US Pub 20150215040) in further view of Lamkin et al (US Pub 20150349882) in further view of Clark (US Pub 20020131123).

No arguments have been made for this section.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in further view of Dickson et al (US Pub 20150215040) in further view of Lamkin et al (US Pub 20150349882) in further view of Gerard (US Pub 20170233098).

Regarding Claim 12:
  
In pages 11-12 of the Brief the Appellant argues that Gerard does not teach “a transmission link comprises a mobile LiFi link adapted for use by a flight crew.” However, the Examiner respectfully disagrees with this statement because of the following. First, this claim is rejected as a combination of references. More specifically, Mitchell Fig 3 teaches a transmission link between the aircraft access point (e.g. 306) and the onboard server 308; and Gerard teaches Fig 3, paragraphs [53] [57] [58] teaches the concept that a transmission link (e.g. between router 12 and server 11) comprises a mobile LiFi link (wireless link) adapted for use by a flight crew (i.e. via 3A). Thus, the combination generates the transmission link between the aircraft LiFi access point (e.g. 306) and the onboard server 308 comprises a mobile LiFi link (wireless link) adapted for use by a flight crew (i.e. via 3A) (which is what the claim requires). Here, this combination is being made because both transmission links are similar and have overlapping components (e.g. servers) located inside an aircraft. Furthermore, there is nothing in the claim that prevents the Examiner from making this combination. This combination is obvious and requires only ordinary skill in the art to perform. In addition, this combination adds a known mobile LiFi link for use by a flight crew into a known transmission link between the aircraft access point (e.g. 306) and the onboard server 308 for the purpose of providing an internal aircraft communication link so as to increase the communications and maximize the utilization of the transmission link. Moreover, the claim is broad and does not require the specifics of a “mobile LiFi transmission link” i.e. as argued. MPEP 2145 section “VI. Arguing limitations which are not claimed” states that limitations from the specification are not read into the claims. Thus, for at least these reasons, the combination is proper and teaches what is being claimed.   

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in in further view of Sleator et al (US Pat 10931374) in further view of Lamkin et al (US Pub 20150349882).

Regarding Claim 13:

In pages 13-14 of the Brief the Appellant argues that Mitchell cannot be combined with Rapaport because “Mitchell does not teach or suggest using the Appellant’s recited LiFi, and does not identify any issue with the existing wireless updating system” and “Rapaport teaches a particular LiFi system, with no discussion of using the LiFi in an airport/aircraft system.” The Appellant also argues that “the only rationale for incorporating LiFi at a gate is found in Appellant’s disclosure.” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

In pages 14-15 of the Brief the Appellant argues that Bateman does not teach “an access point fixed to a piece of movable equipment.” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

In page 15 of the Brief the Appellant argues that Sleator “does not teach or suggest how to implement such optical transmission in an airport/aircraft system, such as to replace WiFi systems.” However, the Examiner respectfully disagrees with this statement because of the following. First, the combination of Mitchell and Rapaport and Bateman teach the gate access point (e.g. 310) having a first LiFi transceiver and the aircraft access point (e.g. 306) having a second LiFi transceiver, and the gate access point (e.g. 310) having the first LiFi transceiver being fixed to a moveable equipment (vehicle 46). Sleator Fig 3A to Fig 3C and Fig 5, teaches the concept that a moveable equipment (vehicle 100) is moved so as to place a first optical access point (e.g. 157/158) of the moveable equipment (vehicle 100) in a line-of-sight (i.e. a straight path) with a second optical access point (e.g. 342/344) of a depot 302 (steps 502, 504). Thus, the combination generates the moveable equipment (vehicle 46) being moved so as to place the gate access point (e.g. 310) having the first LiFi transceiver in a line-of-sight (i.e. a straight path) with the aircraft access point (e.g. 306) having the second LiFi transceiver (steps 502, 504) (which is what the claim requires). This is because a LED 30 of the first LiFi transceiver transmits light to a Photosensor 32 of the second LiFi transceiver, and the LED 30 and the Photosensor 32 requires a line-of-sight to communicate. Here, this combination is being made because both systems are similar and have overlapping components (e.g. vehicles) that perform light communications. Furthermore, there is nothing in the claim that prevents the Examiner from making this combination. This combination is obvious and requires only ordinary skill in the art to perform. Also, the vehicle 100 is analogous to the vehicle 46 and is not analogous to the aircraft of claim 13 i.e. as argued. Moreover, Dickson is not cited to teach an airport/aircraft system, this is because the primary reference of Mitchell Fig 3 already teaches these features. In addition, this combination is being made to modify the LiFi system and not the WiFi system i.e. as argued.

In page 16 of the Brief the Appellant argues that Lamkin “provides optical data communications by modulated light, and the modulated light is a modulation of the light from existing airplane lights (not LiFi).” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

In pages 16-17 of the Brief the Appellant argues that “the final Office Action’s prior art combination represents a general search for various components, resulting in five generally unrelated prior art references that provide components individually, and for different purposes than in Appellant’s claimed invention.” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

Regarding Claim 14:

In page 17 of the Brief the Appellant argues that “the Examiner errs in confusing a Google search by the airport gate server with the execution on a personal device of the passenger in Claim 11.” This argument is similar to claim 11, therefore, see the response corresponding to claim 11.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Dickson et al (US Pub 20150215040) in further view of Clark (US Pub 20020131123) in further view of Lamkin et al (US Pub 20150349882).

No arguments have been made for this section.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pat 9584618) in view of Rapaport et al (US Pub 20200195342) in further view of Bateman et al (US Pub 20130321169) in further view of Dickson et al (US Pub 20150215040) in further view of Lamkin et al (US Pub 20150349882) in further view of Clark (US Pub 20020131123) in further view of Gerard (US Pub 20170233098). 


Regarding Claim 18:

In pages 19-20 of the Brief the Appellant argues that Mitchell cannot be combined with Rapaport because “Mitchell does not teach or suggest using the Appellant’s recited LiFi, and does not identify any issue with the existing wireless updating system” and “Rapaport teaches a particular LiFi system, with no discussion of using the LiFi in an airport/aircraft system.” The Appellant also argues that “the only rationale for incorporating LiFi at a gate is found in Appellant’s disclosure.” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

In page 20 of the Brief the Appellant argues that Bateman does not teach “an access point fixed to a piece of movable equipment.” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

In page 20-21 of the Brief the Appellant argues that Dickson “discusses how line of sight is needed, but does not teach or suggest how to implement such optical transmission in an airport/aircraft system, such as to replace WiFi systems.” This argument is similar to claim 1, therefore, see the response corresponding to claim 1. 

In page 21 of the Brief the Appellant argues that Lamkin “provides optical data communications by modulated light, and the modulated light is a modulation of the light from existing airplane lights (not LiFi).” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

In pages 21-22 of the Brief the Appellant argues that Gerard does not teach “a transmission link comprises a mobile LiFi link adapted for use by a flight crew.” This argument is similar to claim 12, therefore, see the response corresponding to claim 12.

In page 22 of the Brief the Appellant argues that “the final Office Action’s prior art combination represents a general search for various components, resulting in seven generally unrelated prior art references that provide components individually, and for different purposes than in Appellant’s claimed invention.” This argument is similar to claim 1, therefore, see the response corresponding to claim 1.

(3) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        



Conferees:
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.